DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending and are currently under consideration for patentability under 37 CFR 1.104. Previous claim objections have been withdrawn in light of Applicant’s amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 17 is objected to because of the following informalities: on line 15, “a blood vessel” should read “the blood vessel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a camera” is unclear. It is unclear if the camera is a separate feature to “the imaging device” in claim 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-14, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Surti (US 2009/0048486), in view of Bayer (US 2007/0142711).
Regarding claim 1, Surti discloses a surgical device (see figure 1) comprising: an elongated body (18, figure 1) having disposed, at its distal end, a tip (20, figure 1) having a cone shape (conical portion 36, figure 2) designed to minimize and prevent tearing or puncturing of surrounding tissue during its advancement along a tissue segment (prevents or decreases the incidence of…snagging…traumatizing surrounding body tissues [0023]); an imaging device (imaging port 24, figure 2), an illumination source (a lighting port 26, figure 2). Surti is silent regarding an integrated circuit located within the tip, the integrated circuit having the imaging device, the illumination source, and communication circuitry; and a single cable connecting the communication circuitry of the integrated circuit to a processing tower remotely situated from the elongated body, the single cable providing power and data lines to the surgical device, imaging device, and the illumination source.  
Bayer teaches a wireless imaging unit (42, figure 5) with a circuit board (54, figure 9; [0061]). The circuit board is connected to a light source (44, figure 5) and a wireless transceiver (62, figure 9; [0058]). Additionally, wires (102, figure 13) can be used to communicate the detachable imaging device with an external control box, including transmitting video signal to the external control box and receiving power and control signals from the external control box ([0075]). A cable or wireless link may be used to transmit the data to a computer ([0065]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the surgical device of Surti with the integrated circuit (54, figure 9) connected to the imaging device (42, figure 5), illumination source (44, figure 4), and communication circuitry (transceiver 62, figure 9; [0058] or wires 102, figure 13; [0075]) at the tip and a cable ([0065]) as taught by Bayer. Doing so would provide an imaging device that can be wired or wireless ([0058] and [0075]). The modified device would have an integrated circuit (54, figure 9; Bayer) located within the tip, the integrated circuit having the imaging device (42, figure 5), the illumination source (44, figure 4), and communication circuitry (transceiver 62, figure 9; [0058] or wires 102, figure 13; [0075]); and a single cable (cable [0065]; [0075]) connecting the communication circuitry of the integrated circuit to a processing tower (external control box [0075]) remotely situated from the elongated body, the single cable providing power and data lines to the surgical device, imaging device, and the illumination source (receiving power and control signals from the external control box [0075]).  
Regarding claim 3, Bayer further teaches the integrated circuit further comprises at least one light emitting diode (LED [0054]; Bayer).  
Regarding claim 4, Bayer further teaches the integrated circuit further comprises a battery (battery [0061]; Bayer).  
Regarding claim 5, Bayer further teaches the communication circuitry comprises a wireless transceiver (62, figure 9; Bayer).  
Regarding claim 6, Bayer further teaches the integrated circuit receives power from a battery (battery [0061]; Bayer) and exchanges data via the wireless transceiver (transceiver 62, figure 9; [0063]).  
Regarding claim 7, Bayer further teaches the communication circuitry comprises at least one of a conductive line and an optical line (wires 102…receiving power and control signals from the external control box [0075]; Bayer).  
Regarding claim 8, Bayer further teaches the conductive line comprises small gauge wiring extending from a housing of the surgical device, through the elongated body, and coupled to the integrated circuit (there are wires running from the integrated circuit through the housing of the surgical device [0075]; Bayer | the Examiner interpreted these wires to be small gauge to fit within the device).  
Regarding claim 9, Bayer further teaches the integrated circuit receives power and exchanges data over the small gauge wiring (wires 102…receiving power and control signals from the external control box [0075]; Bayer).  
Regarding claim 10, Bayer further teaches the surgical device is connected to the processing tower via the single cable (cable [0065]; Bayer).  
Regarding claim 11, Surti further discloses the surgical device is disposable (single use [0021]; Surti).  


Regarding claim 12, Surti discloses a system (figure 1) comprising: a processing tower (30, figure 1) having an electrosurgical generator (power source [0022]); and a surgical device  (see 10, figure 1) comprising: an elongated body (18, figure 1) having disposed, at its distal end, a tip (20, figure 1) having a cone shape (conical portion 36, figure 2) designed to minimize and prevent tearing or puncturing of surrounding tissue during its advancement along a tissue segment (prevents or decreases the incidence of…snagging…traumatizing surrounding body tissues [0023]); an imaging device (imaging port 24, figure 2), an illumination source (a lighting port 26, figure 2). Surti is silent regarding an integrated circuit located within the tip, the integrated circuit having the imaging device, the illumination source, and communication circuitry; and a single cable connecting the integrated circuit to the processing tower, wherein, the electrosurgical generator provides power to the imaging device, the illumination source, and the communication circuitry via the single cable.  
Bayer teaches a wireless imaging unit (42, figure 5) with a circuit board (54, figure 9; [0061]). The circuit board is connected to a light source (44, figure 5) and a wireless transceiver (62, figure 9; [0058]). Additionally, wires (102, figure 13) can be used to communicate the detachable imaging device with an external control box, including transmitting video signal to the external control box and receiving power and control signals from the external control box ([0075]). A cable or wireless link may be used to transmit the data to a computer ([0065]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the surgical device of Surti with the integrated circuit (54, figure 9) connected to the imaging device (42, figure 5), illumination source (44, figure 4), and communication circuitry (transceiver 62, figure 9; [0058] or wires 102, figure 13; [0075]) at the tip and a cable ([0065]) as taught by Bayer. Doing so would provide an imaging device that can be wired or wireless ([0058] and [0075]). The modified device an integrated circuit (54, figure 9; Bayer) located within the tip, the integrated circuit having the imaging device (42, figure 5; Bayer), the illumination source (44, figure 4; Bayer), and communication circuitry (transceiver 62, figure 9; [0058] or wires 102, figure 13; [0075]; Bayer); and a single cable (cable [0065]; [0075]; Bayer) connecting the integrated circuit to the processing tower (external control box [0075]; Bayer | 30, figure 1; Surti), wherein, the electrosurgical generator provides power to the imaging device, the illumination source, and the communication circuitry via the single cable (receiving power and control signals from the external control box [0075]; Bayer).  
Regarding claim 13, Surti further discloses the processing tower further comprises a video processor for processing a signal (image processing [0022]; Surti) received from the imaging device and a video monitor for displaying the video (digital representation of the images [0022]; Surti).  
Regarding claim 14, Bayer further teaches a wireless transceiver (transceiver 62, figure 9; Bayer) for transmitting signal data from a camera to the processing tower (transmits the data to an external control box [0063]).  
Regarding claim 16, Surti further discloses the surgical device is disposable (single use [0021]; Surti).  
Regarding claim 21, Surti discloses a surgical device (see figure 1) comprising: an elongated body (18, figure 1) having disposed, at its distal end, a tip (20, figure 1) having a cone shape (conical portion 36, figure 2) designed to minimize trauma to surrounding tissue during its advancement (prevents or decreases the incidence of…snagging…traumatizing surrounding body tissues [0023]); an imaging device (imaging port 24, figure 2), an illumination source (a lighting port 26, figure 2). Surti is silent regarding an integrated circuit located within the tip, the integrated circuit having the imaging device, the illumination source, and communication circuitry; and a single cable including a first channel for connecting the communication circuitry of the integrated circuit to a processing tower remotely situated from the elongated body, the single cable providing power and data lines to the surgical device, imaging device, and the illumination source, the single cable including at least a second channel for providing at least one of COT saline, or other fluids.
Bayer teaches a wireless imaging unit (42, figure 5) with a circuit board (54, figure 9; [0061]). The circuit board is connected to a light source (44, figure 5) and a wireless transceiver (62, figure 9; [0058]). Additionally, wires (102, figure 13) can be used to communicate the detachable imaging device with an external control box, including transmitting video signal to the external control box and receiving power and control signals from the external control box ([0075]). A cable or wireless link may be used to transmit the data to a computer ([0065]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the surgical device of Surti with the integrated circuit (54, figure 9) connected to the imaging device (42, figure 5), illumination source (44, figure 4), and communication circuitry (transceiver 62, figure 9; [0058] or wires 102, figure 13; [0075]) at the tip and a cable ([0065]) as taught by Bayer. Doing so would provide an imaging device that can be wired or wireless ([0058] and [0075]). The modified device would have an integrated circuit (54, figure 9; Bayer) located within the tip, the integrated circuit having the imaging device (42, figure 5; Bayer), the illumination source (44, figure 4; Bayer), and communication circuitry (transceiver 62, figure 9; [0058] or wires 102, figure 13; [0075]; Bayer); and a single cable (cable [0065]; [0075]; Bayer) including a first channel for connecting the communication circuitry of the integrated circuit to a processing tower remotely situated from the elongated body (transmitting video signals to the external control box [0075]; Bayer), the single cable providing power and data lines to the surgical device, imaging device, and the illumination source (receiving power and control signals from the external control box [0075]; Bayer), the single cable including at least a second channel for providing at least one of COT saline, or other fluids (channels…fluids [0046]; Bayer).

Claim(s) 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Surti (US 2009/0048486) and Bayer (US 2007/0142711) as applied to claim 1 (for claim 2) and claim 12 (for claim 15), and further in view of Igov (US 2016/0174814).
Regarding claim 2, Surti further discloses a working channel (15, figure 2) for use with any kind of diagnostic, monitoring, treatment, or surgical tools that may be provided to a patient ([0026]). Surti is silent regarding a cutting unit. 
Igov teaches a cutter to be deployed for an intervention ([0259]) with an endoscope (abstract).
It would have been obvious to modify the device to have a cutting unit as taught by Igov. Doing so would provide a cutter for an intervention ([0259]).

Regarding claim 15, Surti further discloses a working channel (15, figure 2) for use with any kind of diagnostic, monitoring, treatment, or surgical tools that may be provided to a patient ([0026]). Surti is silent regarding a cutting unit. 
Igov teaches a cutter to be deployed for an intervention ([0259]) with an endoscope (abstract).
It would have been obvious to modify the device to have a cutting unit as taught by Igov. Doing so would provide a cutter for an intervention ([0259]).

Claim(s) 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Surti (US 2009/0048486), in view of Bayer (US 2007/0142711) and Orphanos (US 2014/0378957). 
Regarding claim 17, Surti discloses a method for harvesting a blood vessel comprising: advancing an elongated body (18, figure 1) having a dissection tip (20, figure 1) disposed at a distal tip of [[an]]the elongated body along a main vessel to separate the main vessel and its branch vessels from [[the]] surrounding tissue (a wide range of applications…angioscope…[0003]), the dissection tip having a cone shape (conical portion 36, figure 2) designed to minimize and prevent tearing or puncturing of surrounding tissue during its advancement along a tissue segment (prevents or decreases the incidence of…snagging…traumatizing surrounding body tissues [0023]); illuminating the main vessel and its branch vessels with an illumination source (a lighting port 26, figure 2); capturing and transmitting an image signal, by an imaging device (imaging port 24, figure 2), to a video processor (30, figure 1; image processing [0022]) for displaying an image of the main vessel and its branch vessels to a user (digital representation of the images [0022]). Surti is silent regarding the illumination source within the dissection tip; the imaging device within the dissection tip, moving, using the image, a first cutting portion and a second cutting portion in a distal direction from a position proximally of the dissection tip to capture a blood vessel between the first and second cutting portions; and capturing, using the image, a blood vessel between the first cutting portion and the second cutting portion.  
Bayer teaches a wireless imaging unit (42, figure 5) with a circuit board (54, figure 9; [0061]). The circuit board is connected to a light source (44, figure 5) and a wireless transceiver (62, figure 9; [0058]). Additionally, wires (102, figure 13) can be used to communicate the detachable imaging device with an external control box, including transmitting video signal to the external control box and receiving power and control signals from the external control box ([0075]). A cable or wireless link may be used to transmit the data to a computer ([0065]).
Orphanos teaches a endoscopic cannula (100, figure 1a) with a cutting unit (150, figure 1a) disposed at the distal end (106, figure 1a). The cutting unit has a fist cutting member (302, figure 3b) and a second cutting member (304, figure 3b). The cutting members can be moved from an initial, retracted position to a position that extends beyond the tip ([0041]). The cutting members can be moved from an open position where the cutting members are spaced apart to capture a blood vessel to a closed position when the cutting members are brought towards one another to seal and cut the blood vessels ([0041]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the surgical device of Surti with the integrated circuit (54, figure 9) connected to the imaging device (42, figure 5), illumination source (44, figure 4), and communication circuitry (transceiver 62, figure 9; [0058] or wires 102, figure 13; [0075]) at the tip and a cable ([0065]) as taught by Bayer. Doing so would provide an imaging device that can be wired or wireless ([0058] and [0075]). Additionally, it would have been obvious to modify the surgical device of Surti and Bayer with the cutting unit (150, figure 1a) as taught by Orphanos. Doing so would provide cutting members that can be used to capture and seal/cut vessels ([0041]). The modified device would have the illumination source (44, figure 4; Bayer) within the dissection tip; the imaging device (42, figure 5; Bayer) within the dissection tip, moving, using the image, a first cutting portion (302, figure 3b; Orphanos) and a second cutting portion (304, figure 3b; Orphanos) in a distal direction from a position proximally of the dissection tip to capture a blood vessel between the first and second cutting portions ([0041]; Orphanos); and capturing, using the image, a blood vessel between the first cutting portion and the second cutting portion ([0041]; Orphanos).  
Regarding claim 18, Bayer further teaches the image signal is transmitted over wiring (102, figure 13; [0075] Bayer) extending internally through the elongated body to the video processor via a single cable (cable [0065];[0075]; Bayer).  
Regarding claim 19, Surti and Bayer further disclose a single cable (cable [0065]; [0075] Bayer) provides power for the cutting portion, the imaging device, and the illumination source from a processing tower (30, figure 1; Surti | receiving power and control signals from the external control box [0075]; Bayer).  
Regarding claim 20, Bayer further teaches the image signal is transmitted over wirelessly to the video processor via a wireless transceiver (transceiver 62, figure 9; [0058]) integrated within the distal tip.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        June 29, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795